EXHIBIT23 DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 July 15, 2013 Bering Exploration, Inc. 710 N. Post Oak Road Suite 410 Houston, Texas 77024 Ladies and Gentlemen: We hereby consent to the references to DeGolyer and MacNaughton, to the incorporation of information contained in our letter report dated May 15, 2013 and references to our letter report dated May 15, 2013 in “Part I, Item 1. Description of Business and Properties” and “Part II, Item 8. Financial Statements” in the Annual Report on Form 10-K of Bering Exploration, Inc. for the fiscal year ended March 31, 2013 (the 10-K).We also consent to the inclusion of our letter report dated May 15, 2013 in “Part III, Item 15. Exhibits and Financial Statement Schedules” as “Exhibit 99.1” in the 10-K. Very truly yours, DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
